                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEVIN HENRY and NAJEH                No. 20-cv-04165-AB
DAVENPORT, on behalf of themselves
and others similarly situated,       Complaint – Class Action

                  Plaintiffs

      v.

NATIONAL FOOTBALL LEAGUE and
NFL PROPERTIES LLC, successor-in-
interest to NFL Properties, Inc.,

                  Defendants.

THIS DOCUMENT RELATES TO:

MDL No. 2323



                  MEMORANDUM OF LAW IN SUPPORT OF
           NFL DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT
                                                  TABLE OF CONTENTS

                                                                                                                                     Page

PRELIMINARY STATEMENT .................................................................................................... 1
STATEMENT OF FACTS ............................................................................................................. 3
          A.         The Settlement Agreement and the Use of Neuropsychological Testing
                     in the Diagnostic Process ........................................................................................ 3
          B.         Plaintiffs and the Complaint ................................................................................. 10
          C.         The Special Masters’ Determination .................................................................... 13
          D.         Plaintiffs’ Motion for Relief ................................................................................. 15
ARGUMENT ................................................................................................................................ 16
I.        Plaintiffs’ Complaint Is an Improper Collateral Attack on the Judicially-
          Approved Settlement Agreement ...................................................................................... 18
II.       Plaintiffs Do Not State a Claim Under Section 1981 ....................................................... 22
          A.         Plaintiffs Do Not Plead the Necessary Discriminatory Intent .............................. 23
          B.         Plaintiffs Do Not Sufficiently Plead But-For Causation ...................................... 26
                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .................................................................................................................16

Bakkali v. Walmart, Inc.,
   No. 20-cv-3440, 2020 WL 5517350 (E.D. Pa. Sept. 14, 2020) ...................................23, 25, 26

Bechtel Corp. v. Local 215, Laborer’s Int’l. Union of N. Am., AFL-CIO,
   544 F.2d 1207 (3d Cir.1976)....................................................................................................28

Bell Atlantic Corp. v. Twombly,
    550 U.S. 544 (2007) .................................................................................................................16

Brown v. Philip Morris Inc.,
   250 F.3d 789 (3d Cir. 2001)...............................................................................................22–23

Buck v. Hampton Twp. Sch. Dist.,
   452 F.3d 256 (3d Cir. 2006).................................................................................................3, 25

Comcast Corp. v. Nat’l Ass’n of Afr. Am.-Owned Media,
  140 S. Ct. 1009 (2020) .......................................................................................................23, 26

Dennis v. Trans Union, LLC,
   No. 14-cv-2865, 2016 WL 127453 (E.D. Pa. Jan. 12, 2016) ...................................................28

In re Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine) Prods. Liab.
    Litig.,
    431 F.3d 141 (3d Cir. 2005).........................................................................................19, 20–21

Doe v. Lower Merion Sch. Dist.,
   665 F.3d 524 (3d Cir. 2011).....................................................................................................24

Gen. Bldg. Contractors Ass’n, Inc. v. Pennsylvania,
   458 U.S. 375 (1982) ...........................................................................................................23, 25

Gotthelf v. Toyota Motor Sales, U.S.A., Inc.,
   525 F. App’x 94 (3d Cir. 2013) ...............................................................................................21

Santomenno ex rel. John Hancock Tr. v. John Hancock Life Ins. Co. (U.S.A),
   768 F.3d 284 (3d Cir. 2014).........................................................................................10, 14, 25

Juarez v. Nw. Mut. Life Ins. Co.,
   69 F. Supp. 3d 364 (S.D.N.Y. 2014)..................................................................................23, 25



                                                                    ii
In re: Nat’l Football League Players’ Concussion Inj. Litig.,
    307 F.R.D. 351 (E.D. Pa. 2015) ....................................................................................... passim

In re: Nat’l Football League Players’ Concussion Inj. Litig.,
    821 F.3d 410 (3d Cir. 2016).......................................................................................3, 4, 19, 20

In re Orthopedic Bone Screw Products Liab. Litig.,
    350 F.3d 360 (3d Cir. 2003)...............................................................................................17, 19

Pollard v. Wawa Food Mkt.,
   366 F. Supp. 2d 247 (E.D. Pa. 2005) .................................................................................23–24

Renfro v. Unisys Corp.,
   671 F.3d 314 (3d Cir. 2011).....................................................................................................26

S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd.,
    181 F.3d 410 (3d Cir. 1999).....................................................................................................10

Thompson v. U.S. Airways, Inc.,
   No. 09-cv-870, 2011 WL 2935051 (E.D. Pa. July 20, 2011) ............................................19–20

Statutes

42 U.S.C. § 1981 .................................................................................................................... passim

Other Authorities

Fed. R. Civ. Proc. 8(a)(2)...............................................................................................................26

Fed. R. Civ. Proc. 12(b)(6) ......................................................................................................16, 26

ROBERT K. HEATON ET AL., REVISED COMPREHENSIVE NORMS FOR AN EXPANDED
   HALSTEAD REITAN BATTERY: DEMOGRAPHICALLY ADJUSTED
   NEUROPSYCHOLOGICAL NORMS FOR AFRICAN AMERICAN AND CAUCASIAN
   ADULTS (2004) .........................................................................................................9, 13–14, 24




                                                                    iii
                The National Football League and NFL Properties LLC (collectively, the “NFL

Defendants”) respectfully submit this memorandum of law in support of their motion to dismiss

Settlement Class Members1 Kevin Henry’s and Najeh Davenport’s (together, the “Plaintiffs”)

Complaint for failure to state a claim.

                                   PRELIMINARY STATEMENT

                Plaintiffs’ putative class action Complaint—at bottom accusing the NFL

Defendants of race discrimination based on independent neuropsychologists’ widely-accepted

practice of using demographic normative adjustments to accurately score diagnostic testing in the

Concussion Settlement Program, as expressly permitted in the judicially-approved Settlement

Agreement—has no basis in law or fact and should be summarily dismissed.

                Plaintiffs are claimants in the NFL Concussion Settlement Program established by

the Settlement Agreement. As this Court is well aware, the Settlement Agreement was the result

of detailed, arms-length negotiations between the NFL Defendants and Class Counsel, was

developed with assistance from top medical experts, and was finally approved by this Court and

the Third Circuit more than four years ago, after a searching review of its terms and full evidentiary

consideration of all objections mounted against it. The Settlement Agreement expressly provided

that demographic—including race-based—normative adjustments may be used by independent

neuropsychologists in connection with Settlement Program evaluations of all Retired Players.

Although this Court heard more than 80 written objections to the design of the Settlement Program

and the neuropsychological testing regime in particular, no objection was ever raised to the

potential use of race-based adjustments in administering the neuropsychological testing.



1
    Capitalized terms not otherwise defined have the meaning assigned to them in the June 23, 2014 Settlement
    Agreement (as amended on Feb. 13, 2015) in In re: National Football League Players’ Concussion Inj. Litig.,
    No. 12-md-2323-AB (E.D. Pa.), the (“MDL”) and the (“Settlement Agreement”).
Nevertheless, Plaintiffs bring this lawsuit belatedly challenging the Settlement Agreement’s terms

and erroneously asserting that independent clinicians’ discretionary use (as most do in everyday

practice) of race-based normative adjustments in the Settlement Program constitutes unlawful race

discrimination.

                Plaintiffs’ Complaint cannot be sustained, for several reasons.

                As an initial but dispositive matter, Plaintiffs’ Complaint is an improper collateral

attack on the terms of a judicially-approved Settlement Agreement and is thus barred under

controlling law. The law in the Third Circuit is clear that settlement class members cannot bring

a collateral attack challenging the terms or implementation of a judicially-approved class action

settlement. Plaintiffs’ impermissible collateral attack should thus be summarily dismissed for this

reason alone.

                In all events, Plaintiffs have not stated, and cannot plausibly state, a claim for race

discrimination against the NFL Defendants based on independent clinicians’ discretionary use of

widely-accepted race-based normative adjustments to accurately score diagnostic testing in the

Settlement Program. Far from being a purported tool for intentional race discrimination by the

NFL as Plaintiffs must, but cannot, allege, race-based adjustments were specifically developed by

the neuropsychological community (years before and wholly apart from anything having to do

with this Settlement Program) to correct for bias in neuropsychological testing which, without

adjustment, misdiagnosed Black test-takers—incorrectly characterizing healthy individuals as

cognitively impaired—at up to three times the rate as White test-takers. The use of such

demographic adjustments cannot remotely constitute intentional racial discrimination here, as such

adjustments are well-established and widely used in the neuropsychological community, are

applied at the sole discretion of independent clinicians in the Settlement Program to correct for




                                                  2
racial bias and not to perpetrate it, and were expressly provided for in the Settlement Agreement

without objection by any of the over 20,000 Settlement Class Members or their counsel. Thus,

Plaintiffs’ 42 U.S.C. § 1981 (“Section 1981”) claim fails, among other reasons, because Plaintiffs

have not sufficiently pleaded that anyone involved in the Settlement’s design or implementation—

least of all the NFL Defendants—had the requisite purposeful discriminatory intent or that race

was the “but for” cause of any injury.

                  For these reasons, as discussed in detail below, Plaintiffs’ Complaint should be

dismissed.

                                          STATEMENT OF FACTS2

        A.        The Settlement Agreement and the Use of Neuropsychological Testing in the
                  Diagnostic Process

                  On April 22, 2015, this Court issued a Final Order approving the Settlement

Agreement between a Settlement Class of Retired NFL Football Players, of which Plaintiffs are

Members, and the NFL Defendants (together, with the Settlement Class, the “Settling Parties”).

In re: Nat’l Football League Players’ Concussion Inj. Litig., 307 F.R.D. 351 (E.D. Pa. 2015),

amended sub nom. 12-md-02323, 2015 WL 12827803 (E.D. Pa. May 8, 2015), aff’d sub nom. 821

F.3d 410 (3d Cir. 2016), as amended (May 2, 2016) (the “Final Approval Memorandum”). The


2
    This summary is based on the allegations of Plaintiffs’ Complaint—the factual averments of which the NFL
    Defendants assume to be true for purposes of this motion only—and, where applicable, the Class Action
    Settlement Agreement finally approved by this Court on April 22, 2015, the Court’s “Final Approval
    Memorandum” (as defined herein), the Third Circuit’s affirmance of this Court’s approval, 821 F.3d 410 (3d Cir.
    2016), and a recent Settlement Program remand decision concerning Plaintiff Davenport’s claim issued by the
    Special Masters appointed by this Court to oversee the Settlement Program and its claim appeal process (the
    “Special Masters’ Determination” as defined herein, see infra n.5). This publicly-available decision is attached
    as Exhibit A to the accompanying Declaration of Hannah J. Blonshteyn, dated November 2, 2020. The Court
    may consider these documents in adjudicating this motion under Rule 12(b) because they are integral to Plaintiffs’
    claims, are matters of official Court record subject to judicial notice, and/or are explicitly referenced in the
    Complaint (see, e.g., ¶¶ 1, 5, 7, 14-18, 22). See Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir.
    2006) (“In evaluating a motion to dismiss, we may consider documents that are attached to or submitted with the
    complaint, . . . and any ‘matters incorporated by reference or integral to the claim, items subject to judicial notice,
    matters of public record, orders, [and] items appearing in the record of the case.’” (quoting 5B Charles A. Wright
    & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d ed. 2004)).



                                                            3
Settlement Agreement was the result of detailed, arms-length negotiations between Class Counsel

appointed by this Court to represent the interests of all Settlement Class Members and the NFL

Defendants and was developed with assistance from top medical experts. See Final Approval

Memorandum, 307 F.R.D. at 363 (“A genuine dialogue between zealous and well-prepared

adversaries transpired. [Mediator] Judge Phillips reports that the Parties engaged in ‘arm’s-length,

hard-fought negotiations.’”); id. at 422 (rejecting objectors’ arguments that Settling Parties’

experts cannot be trusted and holding “[t]he Parties’ experts have extensive qualifications,” have

“[c]ollectively. . . authored over 850 peer-reviewed scientific articles,” and “provided months of

assistance throughout the negotiation process to ensure that the Settlement was grounded in current

science”).

               All Settlement Class Members received notice of the Settlement Agreement and

had the opportunity to review and object to its terms. See id. at 383–86. The Settlement Agreement

was subject to 83 written objections filed by 205 objectors, lengthy submissions by the Parties,

and hearings conducted both by this Court and the Third Circuit. See id. at 369; In re: Nat’l

Football League Players’ Concussion Inj. Litig., 821 F.3d 410, 423 (3d Cir. 2016). While many

Class Members objected to the design of the Settlement Program and the neuropsychological

testing regime in particular, no objection was ever raised to challenge the potential use of

demographic     adjustments—including       race-based     adjustments—in      administering    the

neuropsychological testing, which was fully disclosed on the face of the Settlement Agreement.

               This Court also thoroughly reviewed objections to notice and the adequacy of

representation by Class Members, and both this Court and the Third Circuit found all due process

requirements were met. See id. at 428, 435–36 (affirming District Court’s findings that class

representation and notice were adequate); Final Approval Memorandum, 307 F.R.D. at 386 (“The




                                                 4
requirements of Rule 23 and due process are satisfied.”). The Settling Parties—including Plaintiffs

here, as Settlement Class Members—also explicitly agreed that upon the Settlement Agreement

becoming effective, “[a]ny disputes or controversies arising out of, or related to, the interpretation,

implementation, administration, and enforcement of this Settlement Agreement will be made by

motion to the Court.” (Settlement Agmt. § 27.1.)

               Pursuant to the Settlement Agreement, Class Counsel and the NFL Defendants

agreed to a 65-year Settlement Program operated by both a neutral Court-appointed Claims

Administrator and a neutral administrator for the Settlement’s Baseline Assessment Program (the

“BAP” and “BAP Administrator”), and guided at every turn by independent, leading neutral

neurologists and neuropsychologists. (Settlement Agmt. §§ 2.1(g)–(h), 5.7, 10.2); Final Approval

Memorandum, 307 F.R.D. at 411–13. The Settlement Program was designed to accomplish two

primary goals: (1) provide accurate baseline clinical assessments to Retired Players to understand

their current condition; and (2) provide Monetary Awards to Retired Players diagnosed with

Qualifying Diagnoses. See Final Approval Memorandum, 307 F.R.D. at 365–66. In the Program,

independent medical clinicians examine the Retired Players and are authorized to render

Qualifying Diagnoses consistent with the agreed-upon criteria, developed with expert assistance,

underlying each Diagnosis. (Settlement Agmt. §§ 6.3–6.6.)

               Three diagnoses rely on neurocognitive testing:          (1) Level 1 Neurocognitive

Impairment (moderate cognitive impairment); (2) Level 1.5 Neurocognitive Impairment (early

dementia); and (3) Level 2 Neurocognitive Impairment (moderate dementia). (Id. § 6.3(a), Ex. 1.)

Level 1.5 and Level 2 are Qualifying Diagnoses for which a player may receive a Monetary Award.

(Id. § 6.3(a).) A diagnosis of Level 1 Neurocognitive Impairment is not eligible for a Monetary

Award; instead the Retired Player is entitled to receive reimbursement for treatment of the




                                                  5
condition (e.g., pharmaceuticals, counseling, examination by Program providers) up to a certain

monetary threshold. (Id. § 5.11.)

                  In negotiating the Settlement Agreement, the Settling Parties relied on leading

experts to identify a battery of established and verified neuropsychological tests to facilitate the

most accurate diagnoses. See Final Approval Memorandum, 307 F.R.D. at 411–13. Examinations

for these diagnoses are available to Retired Players in two ways: Eligible Retired Players may

receive free baseline cognitive examinations through the BAP to screen for and potentially

diagnose Level 1, Level 1.5 or Level 2 Neurocognitive Impairment, or Retired Players may pay

for an examination through a network of Qualified MAF Physicians eligible to render the full array

of Qualifying Diagnoses, including Level 1.5 and Level 2 Neurocognitive Impairment.

(Settlement Agmt. §§ 5, 6.5.)3           Through both avenues, Retired Players are examined by

independent neurologists and neuropsychologists selected by the neutral Claims Administrator and

approved by the Settling Parties. (Id.) Any such Diagnosis is made solely by the independent

clinicians and is subject to review and approval by the neutral Claims Administrator. (Id.) Neither

the NFL Defendants nor Class Counsel participates in the clinical diagnoses.

                BAP evaluations consist of two examinations: (1) a specified cognitive test battery

administered by an approved BAP neuropsychologist, and (2) a basic neurological evaluation

completed by a board-certified BAP neurologist. (Id. §§ 5.1–5.14.) Diagnoses of Level 1, 1.5,

and 2 Neurocognitive Impairment made through the BAP must be made in accordance with the

Settlement Agreement’s stated criteria for those diagnoses. (Id. Ex. 1.) These criteria require,

among other things, that the Retired Players’ cognitive test scores meet certain specified thresholds




3
    In addition, MAF Physicians can render Qualifying Diagnoses of Alzheimer’s Disease, Parkinson’s Disease, and
    ALS. (Settlement Agmt. §§ 5, 6.5.)



                                                       6
in two of five cognitive domains, and that the Retired Players demonstrate a specific level of

functional impairment caused by cognitive deficits. (Id.) Qualifying Diagnoses of Level 1.5 and

2 Neurocognitive Impairment rendered by a MAF Physician (as opposed to in the BAP) must be

made in a manner “generally consistent” with these BAP criteria. (Id.)

               The Settlement Agreement’s test battery includes 22 well-established individual

tests to diagnose Levels 1, 1.5, and 2 Neurocognitive Impairment. (Id. Ex. 2; Special Masters’

Determination at 3); Final Approval Memorandum, 307 F.R.D. at 411–13. These tests were not

developed for the Settlement Program; to the contrary, their use long predates the Settlement

Agreement. See Final Approval Memorandum, 307 F.R.D. at 412. As this Court concluded in its

Final Approval Memorandum, these tests were carefully selected by the Settling Parties, based on

the advice of leading experts in the field, as well-validated, widely-utilized tests that would be

familiar to the neuropsychology community and result in accurate diagnoses. See id. (“The Parties

and their experts did not construct any test from scratch; each individual exam in the Test Battery

is a well-established and validated tool for diagnosing neurocognitive impairment in any age group

and is supported by extensive empirical testing to ensure its validity.”).

               1.       Potential Use of Demographic Considerations and Adjustments

               The negotiated and judicially-approved Settlement Agreement expressly

contemplates examining neuropsychologists’ use of demographic—including race-based—

considerations and adjustments in two ways: (1) in the estimation of the Retired Player’s level of

intellectual functioning prior to any suspected cognitive decline (“premorbid intellectual

functioning”), and (2) in scoring the results of a Retired Player’s cognitive testing. (Settlement

Agmt. Ex. 2 §§ 3, 4.)

               To determine whether a Retired Player has experienced a decline from a previous

level of intellectual functioning, and to assess the extent of any such decline, the neuropsychologist


                                                  7
must first estimate the Retired Player’s premorbid intellectual functioning. (Id. Ex. 2 § 3.) The

Settlement Agreement provides that premorbid intellectual functioning will be estimated using one

of three methods, selected in the examining practitioner’s discretion: (1) a reading test (the “Test

of Premorbid Functioning” or “TOPF”), (2) estimation based purely on the individual’s

demographics, and (3) a combined method that relies both on the reading test and the individual’s

demographics. (Id.) The Settlement Agreement makes clear that, where demographics are

considered, this would include “race/ethnicity.” (Id. (“For each model using demographic data,

a simple and complex prediction equation can be selected. In the simple model, only sex,

race/ethnicity, and education are used in predicting premorbid ability. In the complex model,

developmental, personal, and more specific demographic data is incorporated into the equations.

The clinician should select a model based on the patient’s background and his or her current level

of reading or language impairment.”) (emphases added).) The Parties adopted this framework

because it is the long-standing standard approach in clinical practice.            Final Approval

Memorandum, 307 F.R.D. at 404 (“[I]t is a standard feature of any neuropsychological assessment

to only judge raw scores in the context of demographic factors and estimates of premorbid ability”

(quoting Decl. of Dr. John Keilp ¶ 45, In re: National Football League Players’ Concussion Inj.

Litig., No. 12-md-2323-AB, ECF No. 6423-20 (E.D. Pa. Nov. 12, 2014))).

               As noted, during the Court’s consideration of the Settlement Agreement, no Class

Member objected to the potential use of demographic factors, including race/ethnicity, in

determining premorbid intellectual functioning. Instead, one objection challenged the method that

did not incorporate demographic factors: “Some Objectors argue[d] that the TOPF disadvantages

those with accents because one component [the reading test] asks participants to read a list of

words and pronounce them exactly.” Id. at 412 n.81. This Court dismissed that objection, noting




                                                 8
that the TOPF “also includes demographic formulas” as an alternative means of assessing

premorbid intellectual functioning that can take such individual characteristics into account, and

expressly determined that “using the [TOPF] together with a complex demographics statistical

model . . . is a fair and reasonable manner to account for individual variability.” Id. at 404 (quoting

Decl. of Class Counsel Expert Dr. Richard Hamilton ¶ 15, In re: National Football League

Players’ Concussion Inj. Litig., No. 12-md-2323-AB, ECF No. 6423-25 (E.D. Pa. Nov. 12, 2014)).

                 The second way the Settlement Agreement permits use of demographic—including

race-based—normative adjustments is in the testing of a Retired Player’s current cognitive ability.

(Settlement Agmt. Ex. 2 § 4.) The Settlement Agreement’s 22 tests of current cognitive ability

result in a set of raw scores, which are then converted into “demographically-adjusted test scores”

(e.g., “T scores”) for assessment. (Id.) To obtain a Retired Player’s T score, the neuropsychologist

compares the Player’s unique raw score to the raw scores obtained from a sample of unimpaired

individuals with comparable characteristics. (See Special Masters’ Determination at 3.)4 The

Settlement Agreement makes clear that the 22 tests were specifically selected “based on the

availability of demographically-adjusted normative data for Caucasians and African

Americans.” (Settlement Agmt. Ex. 2 § 4 (emphasis added).) While the Settlement Agreement

clearly contemplated (and disclosed) the potential use of race-based demographic norms in

evaluating tests of current cognitive ability, no objections were made to this feature of the

Settlement Program.



4
    The T score reflects how far (if at all) the Retired Player deviates from the mean unimpaired score of his
    comparable group, which “permits the clinician to evaluate the test taker’s performance in different cognitive
    domains using common metrics.” (Special Masters’ Determination at 3; id. at 4 (“The ability to convert raw test
    scores to demographically corrected scores . . . facilitates comparisons of an individual’s test results with normal
    expectations based on that person’s demographic characteristics.” (quoting ROBERT K. HEATON ET AL., REVISED
    COMPREHENSIVE NORMS FOR AN EXPANDED HALSTEAD REITAN BATTERY: DEMOGRAPHICALLY ADJUSTED
    NEUROPSYCHOLOGICAL NORMS FOR AFRICAN AMERICAN AND CAUCASIAN ADULTS 4 (2004))).)



                                                          9
                  The Settlement Agreement also states that a more detailed “user manual” would be

developed and “provided to neuropsychologists setting out the cutoff scores, criteria for identifying

impairment in each cognitive domain, and statistical and normative data to support the impairment

criteria.” (Id.) Consistent with this mandate, the Settling Parties worked collaboratively on the

Clinician’s Interpretation Guide (the “Guide”), advised by their respective expert

neuropsychologists. (See Special Masters’ Determination at 8.) The Guide “recommend[s],” but

does not require, the use of “full demographic correction”—which includes race—in converting a

test-taker’s raw scores to scale scores. (Id. at 9.) As explained more fully below, the Special

Masters overseeing the Settlement Program have issued a written opinion explicitly confirming

that race-based normative adjustments are not required by the Settlement Agreement, and that no

claim will be denied solely because a clinician did not use them.5 (Id. at 10.)

        B.        Plaintiffs and the Complaint

                  Plaintiffs Kevin Henry and Najeh Davenport purport to bring a new class action

complaint on behalf of Black members of the Settlement Class “who received testing under the

Settlement Agreement as part of the Baseline Assessment Program, or in connection with his



5
    Under Federal Rule of Civil Procedure 53(a)(1), this Court appointed Special Masters, including Wendell
    Pritchett, Jo-Ann Verrier, and David Hoffman, to “implement and administer the Class Action Settlement
    Agreement,” (Orders, In re: National Football League Players’ Concussion Inj. Litig., No. 12-md-2323-AB, ECF
    Nos. 6871 (E.D. Pa. July 13, 2016), 11022 (E.D. Pa. Mar. 5, 2020)), consistent with the rules and responsibilities
    as set forth in the Settlement Agreement. (Settlement Agmt. § 10.1.) As part of their duties, Special Masters
    Pritchett and Hoffman issued the Special Masters’ Determination on August 20, 2020, and published it on the
    Settlement Program’s official website. See Special Masters’ Decision, NFL Concussion Settlement Website
    (Aug. 20, 2020), https://www.nflconcussionsettlement.com/Docs/demographic_norms_sm.pdf. As a publicly
    available, published decision that is specifically referenced in Plaintiffs’ Complaint, the Special Masters’
    Determination can be relied upon in this motion to dismiss. See Santomenno ex rel. John Hancock Tr. v. John
    Hancock Life Ins. Co. (U.S.A), 768 F.3d 284, 290–91 (3d Cir. 2014) (“[D]ocuments that the defendant attaches
    to the motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff’s complaint and
    are central to the claim” (internal quotations omitted)); S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping
    Grp. Ltd., 181 F.3d 410, 426–27 (3d Cir. 1999) (finding that the court can take judicial notice of another court’s
    opinion in a related case and that since it is a document upon which the plaintiffs rely and is “specifically
    reference[d]” in the complaint, the court “may therefore examine the decision to see if it contradicts the
    complaint’s legal conclusions or factual claims”).



                                                           10
evaluation by any Qualified Monetary Award Fund physician, and whose test results were

subjected to any form of adverse adjustment based on that individual’s status as Black or African-

American.” (Compl. ¶ 27.) The Complaint is brought as a related case to the MDL Proceeding.

(Id. ¶ 1 n.1.)

                 The Complaint asserts that the potential use of racial demographic normative

adjustments in the Settlement Program is “an unacceptable flaw” because claims allegedly are paid

“under the Settlement Agreement based on a formula for identifying qualifying diagnoses that

explicitly and deliberately discriminates on the basis of race.” (Id. ¶ 1.) Notwithstanding that the

use of race-based adjustments is not mandatory under the Settlement, Plaintiffs allege that “[w]hen

being evaluated for the Qualifying Diagnoses of Neurocognitive Impairment, Black former players

are automatically assumed (through a statistical manipulation called ‘race-norming’) to have

started with worse cognitive functioning than White former players,” and therefore are “presumed

to have suffered less impairment” if receiving the same raw score on neuropsychological testing,

and thus are “less likely to qualify for compensation.”        (Id.)   Plaintiffs assert “intentional

discrimination on the basis of race” (id. ¶ 2), “executed through the League-sponsored Settlement

Agreement” (id. ¶ 3), and bring a single cause of action against the NFL Defendants for

“Deprivation of Equal Rights Under the Law” pursuant to Section 1981 (id. ¶¶ 34–38), accusing

the NFL Defendants, but not similarly situated Class Counsel or the Settlement Program that

actually operates the Settlement claims process, of causing the Settlement Agreement “to be

administered in such a way that Plaintiffs and all other Black Settlement Class members similarly

situated are denied the same rights under the Settlement to compensation for injuries as White

Settlement Class members” (id. ¶ 36). Plaintiffs seek a declaration that “the compelled or

presumptive use of race-adjusted normative data to the detriment of Black Settlement Class




                                                11
members under the auspices of the Settlement Agreement is illegal under federal law,” and also

seek monetary damages, including punitive damages, and fees and expenses. (Id. ¶ 38.)

               1.     Kevin Henry

               Plaintiff Kevin Henry filed a Settlement Program claim based on a diagnosis of

Level 1.5 Neurocognitive Impairment made by a Qualified MAF Physician in 2017, which the

Claims Administrator denied. (Id. ¶ 6.) Mr. Henry does not allege—nor could he—that he

exercised his rights under the Settlement Program to appeal that claim denial.

               Mr. Henry also alleges that he underwent a second neurological evaluation in 2019

(without specifying whether the examination was conducted by a Qualified MAF Physician or by

Qualified BAP Providers), but the evaluating clinician adjusted his raw scores using full

demographic norms and determined that Mr. Henry did not meet the impairment criteria for a

Level 1.5 Neurocognitive Impairment diagnosis. (Id.) Mr. Henry states that he “intends to make

an additional, future application for benefits under the Settlement Agreement.” (Id.)

               2.     Najeh Davenport

               Plaintiff Najeh Davenport filed a claim based on a diagnosis of Level 1.5

Neurocognitive Impairment made by a Qualified MAF Physician on November 5, 2019. (Id. ¶ 7;

Special Masters’ Determination at 1.) The Claims Administrator approved the claim without

consulting the neutral neurological and neuropsychological experts serving as the Court-appointed

Appeals Advisory Panel members and Consultants (“AAPs” and “AAPCs, respectively”), who are

available for consultation by the Claims Administrator in connection with medical questions

arising in the claim determination process. (Special Masters’ Determination at 1.) The NFL

Defendants appealed the Claims Administrator’s decision, arguing that the neuropsychological

assessment was invalid—including, among other reasons, because it was unclear what

demographic adjustments were used and the use of full demographic adjustments would result in


                                               12
no impairment—and that factors other than neurocognitive deficits may have been responsible for

Mr. Davenport’s functional impairment. (Id. at 1–2; Compl. ¶ 7.) After full briefing and

consulting with AAP and AAPC experts, and as explained more fully below, Special Masters

Pritchett and Hoffman issued a written decision remanding Mr. Davenport’s claim to allow the

Claims Administrator to “seek more clarity from [the neuropsychologist] as to exactly what he did

[with respect to demographic adjustments], and how it relates to his normal practice.” (Special

Masters’ Determination at 12.) The claim remains pending before the Claims Administrator at

this time, and Mr. Davenport has filed a legal objection to the remand decision in accordance with

the Settlement Program’s rules.

       C.      The Special Masters’ Determination

               In the Davenport remand decision, and based on consultation with the neutral

medical experts appointed by the Court to serve as AAPs and AAPCs, the Special Masters

explained the origin and diagnostic rationale for the use of race-based normative adjustments in

neuropsychological testing.

               As    the    Special    Masters    explained,    “demographic      adjustments     in

neuropsychological testing strive to make the raw score meaningful when controlling for factors

that are not unique to the individual’s cognition.” (Id. at 3.) While recognizing that race and

ethnicity are more complicated than certain other demographic factors (such as age and education),

the Special Masters acknowledged that these adjustments were developed by experts in the

neuropsychological community “to be a key tool for avoiding misclassification of cognitive

impairment” (id. at 4), given that studies showed that failure to apply race-based adjustments

results in “a substantial (sometimes up to three-fold) increase in the probability of misclassifying

normal African Americans as having brain disorders, as compared to misclassification rates for

Caucasians.” (Id. at 4–5 (quoting ROBERT K. HEATON ET AL., REVISED COMPREHENSIVE NORMS


                                                 13
FOR    AN      EXPANDED          HALSTEAD         REITAN        BATTERY:         DEMOGRAPHICALLY              ADJUSTED

NEUROPSYCHOLOGICAL NORMS                FOR   AFRICAN AMERICAN            AND   CAUCASIAN ADULTS 4 (2004)).)6

The Special Masters’ Determination explained that because the leading cognitive tests were

“developed for and normed on largely White populations,” the use of race norms may “correct for

biased measuring techniques,” and that race is also seen as offering an “imperfect proxy” for non-

cognitive factors such as “acculturation, socioeconomic status, and quality of education,” all of

which can affect performance. (Id. at 4.)

                  With regard to the Settlement Program, the Special Masters pointed to the

Settlement Agreement’s explicit statement that neuropsychological tests were selected based on

the availability of demographically-adjusted normative data for White and Black test-takers,

concluding that “[t]his language suggests that the Agreement’s drafters believed that

demographically adjusting normative data was an important technique in accurately identifying

whether the Claimant demonstrated” cognitive impairment. (Id. at 9.) Nonetheless, the Special

Masters correctly held “the Agreement does not explicitly require adjustments based on race, but

rather a broader category of ‘demographic’ adjustment as defined by a user manual.” (Id.) Citing

the Clinician’s Interpretation Guide, the Special Masters found that “[t]he Settlement’s drafters

were obviously concerned not to predetermine which particular kinds of demographic adjustment



6
    The Complaint explicitly cites this scientific source (see Compl. ¶ 21), and thus the Court may directly rely on it
    in deciding this motion to dismiss. See Santomenno, 768 F.3d at 290–91 (“[D]ocuments that the defendant
    attaches to the motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff’s
    complaint and are central to the claim.” (internal quotations omitted)). According to Heaton, research showed
    that, when unadjusted for race, testing typically results in a substantial (up to three-fold) increase in the likelihood
    of misdiagnosing healthy Black individuals as cognitively impaired, compared to White individuals; whereas the
    use of racial norms corrected this significant disparity, substantially equalizing the probability of accurate
    diagnosis between White and Black test-takers. HEATON, supra, at 4. This document is not attached as an exhibit
    because we understand the neuropsychological community considers it highly confidential and is concerned that
    the integrity of certain confidential data in the document could be compromised if broadly shared. The NFL
    Defendants note that neuropsychologists, including AAPC neuropsychologists available to the Court, have access
    to this document.



                                                           14
(i.e., for race, or socioeconomic status) were the gold standard, or were universally appropriate,”

and therefore “admirabl[y]” provided “discretionary language” in the Guide, which “expresses a

set of default best practices, but expressly does not mandate them.” (Id. at 10.) For this reason,

the Special Masters held that “it is inappropriate to deny a claim solely because the clinician chose

to reject the Guide’s recommendation to use African American normative samples in interpreting

raw scores.” (Id.)7

                 Nonetheless, the Special Masters remanded Mr. Davenport’s claim because

“significant questions remain as to what system of adjustments [the neuropsychologist] used in

assessing Mr. Davenport, and how reflective that approach is of his general practice.” (Id. at 12.)

The Special Masters cited the neuropsychologist’s failure to fully cooperate with the Claims

Administrator, and the fact that “[h]is report is lamentably devoid of the sort of detail which could

enable the Claims Administrator to defer to it.” (Id.) As a general matter, the Special Masters

cautioned that while clinicians maintain discretion as to the use of racial norms, “[t]he Claims

Administrator may fairly worry that the clinician decided to adjust, or not, as a way of achieving

a financial result for a particular player, instead of as an exercise of medical judgment,” and

therefore “may require clinicians to show that their decision to avoid the recommendation was

consistent with their ordinary practice.” (Id.)

        D.       Plaintiffs’ Motion for Relief

                 Simultaneous with filing this Complaint, Plaintiffs filed a Motion for Relief under

Article XXVII of the Settlement Agreement or for Relief from Judgment, 12-md-2323, ECF No.

11169 (Aug. 25, 2020) (the “Motion for Relief” or “Motion”), with this Court. That Motion asserts




7
    Indeed, the Special Masters’ ruling belies the purported factual premise of Plaintiffs’ Complaint—that the use
    of race normative adjustments is automatic or otherwise presumed in the Settlement Program.



                                                        15
substantially the same allegations as the Complaint (including a violation of Section 1981), and at

bottom accuses the Concussion Settlement Program (as opposed to just the NFL Defendants) of

race discrimination arising out of independent neuropsychologists’ widely-accepted practice of

making discretionary use of demographic normative adjustments to accurately score diagnostic

testing. The NFL Defendants filed their opposition to the Motion for Relief on October 8, 2020.

(NFL Parties’ Opp. to Kevin Henry and Najeh Davenport’s Mot. for Relief, In re: National

Football League Players’ Concussion Inj. Litig., No. 12-md-2323-AB, ECF No. 11204 (E.D. Pa.

Oct. 8, 2020) (the “Opposition to Motion for Relief”).) Class Counsel also opposed the Motion,

arguing that Plaintiffs’ claims are “without merit” and that the Program was modeled to track

regular clinical practice by making demographic norms, including for race, available to

neuropsychologists for use based on their “best clinical judgment.” (See Class Counsel’s Mem. in

Resp. to Mot. For Relief at 2–3, In re: National Football League Players’ Concussion Inj. Litig.,

No. 12-md-2323-AB, ECF No. 11205 (E.D. Pa. Oct. 8, 2020).)

                                            ARGUMENT

               To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must allege “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In applying this standard of facial plausibility, the Court accepts all factual allegations as true, but

it does not credit “mere conclusory statements.” Id.

               Here, Plaintiffs’ sole claim is both procedurally barred and wholly lacking in factual

allegations sufficient to allow it to proceed. Plaintiffs cannot attack a Settlement Agreement




                                                  16
term—the permissible and discretionary use of racial normative adjustments—as discriminatory

because the Settlement Agreement was approved in the Final Approval Memorandum of this Court

more than four years ago, and only after Plaintiffs (and all other Settlement Class Members) were

afforded notice of and the opportunity to object to Settlement Agreement terms.8 Plaintiffs’

Complaint is plainly an improper collateral attack on the terms of the judicially-approved

Settlement Agreement, and it is therefore barred under controlling Third Circuit law. See, e.g., In

re Orthopedic Bone Screw Products Liab. Litig., 350 F.3d 360, 364–65 (3d Cir. 2003) (holding a

“challenge to the propriety of the settlement agreement and its terms” is no longer timely once “the

settlement agreement has been approved in a final, unappealable order”). Moreover, Plaintiffs,

along with all other Settlement Class Members, agreed that “[a]ny disputes or controversies arising

out of, or related to, the interpretation, implementation, administration, and enforcement” of the

Settlement Agreement would be made by motion to this Court in connection with its continuing

jurisdiction over the Agreement—and not brought in a separate proceeding such as this.

(Settlement Agmt. § 27.1.) This collateral attack on the Settlement is clearly barred under binding

Third Circuit law.

                 Moreover, even if the Complaint were not an impermissible collateral attack on the

finally-approved Settlement Agreement (and it is), Plaintiffs’ Section 1981 claim fails as a matter

of law because Plaintiffs have not alleged facts sufficient to show the requisite purposeful intent

to discriminate or that the discretionary use of racial normative adjustments was the “but for” cause

of any injury to Plaintiffs. To the contrary, the very documents incorporated in the Complaint

demonstrate that race-based demographic adjustments were expressly made available—but not


8
    See Final Approval Memorandum, 307 F.R.D. at 385 (“[T]he Settlement Class Notice clearly described [] the
    terms of the Settlement and the rights of Class Members to opt out or object. Class Counsel’s notice program
    ensured that these materials reached those with an interest in the litigation. The requirements of Rule 23 and due
    process are satisfied.”).



                                                         17
mandatory—in the Settlement Program (without objection) to promote diagnostic accuracy and

avoid racial bias in neuropsychological testing, which had been shown to over-diagnose normal

Black test-takers at up to three-times the rate of White test-takers.

               For the reasons set forth below, the Complaint should be dismissed.

I.     Plaintiffs’ Complaint Is an Improper Collateral Attack on the Judicially-Approved
       Settlement Agreement

               Under binding Third Circuit precedent, collateral attacks, such as this, on the terms

of a judicially-approved Settlement Agreement are absolutely foreclosed.

               In their Complaint, Plaintiffs accuse the NFL Defendants of a scheme—“executed

through the League-sponsored Settlement Agreement” (Compl. ¶ 3)—to permit clinicians to use

racial demographic adjustments when converting raw test scores to T scores in neuropsychological

testing. (See, e.g., id. ¶¶ 1, 19.) While the Complaint often purports to summarize what the NFL

Defendants have argued with regard to individual claim appeals (see, e.g., id. ¶¶ 20–21, 23–24),

and styles its claim as against the NFL Defendants, the Complaint—at its core—is an attack on the

judicially-approved Settlement Agreement itself. It seeks to certify a class of Black Retired Players

whose evaluating, neutral clinicians in the Settlement Program used racial normative adjustments

where such use resulted in “any form of adverse adjustment based on that individual’s status as

Black or African-American,” and requests a “declaration that the compelled or presumptive use of

race-adjusted normative data . . . is illegal under federal law.” (Id. ¶¶ 27, 38.) But the negotiated

and judicially-approved Settlement Agreement expressly contemplates the potential use of

demographic, including racial, normative adjustments—both in the estimation of the Retired

Player’s premorbid intellectual functioning and in scoring the results of a Retired Player’s

cognitive testing. (Settlement Agmt. Ex. 2 §§ 3, 4.) Counsel representing the interests of these

Plaintiffs and the proposed class negotiated and agreed to those terms based on the sound advice



                                                 18
of their retained experts, which this Court then approved in the Final Approval Memorandum,

affirmed by the Third Circuit, which binds these Plaintiffs and bars precisely this kind of claim.

Final Approval Memorandum, 307 F.R.D. at 369; In re: Nat’l Football League Players’

Concussion Inj. Litig., 821 F.3d at 423.

               Specifically, the Settlement Agreement explicitly provides that clinicians may

choose among three methods to estimate premorbid intellectual functioning, two of which are

based on demographics, including “race/ethnicity.” (Settlement Agmt. Ex. 2 § 3.) In addition, the

Settlement Agreement explicitly disclosed that the 22 neuropsychological tests used in the BAP,

whose scores must be converted to “demographically-adjusted” scores, were specifically selected

“based on the availability of demographically-adjusted normative data for Caucasians and African

Americans.” (Id. Ex. 2 § 4.) This provision made abundantly clear that clinicians would be able

to use the very “race-adjusted normative data” to which Plaintiffs now object.

               Plaintiffs had ample opportunity to object to these Settlement Agreement terms at

the time of the fairness hearing or on appeal; but they failed to do so. They also could have chosen

to opt out of the Settlement. Having chosen to remain in the class, under binding Third Circuit

law, Plaintiffs are now barred from challenging the propriety of the Settlement Agreement and

these terms. In re Orthopedic Bone Screw, 350 F.3d at 364–65 (holding that a “challenge to the

propriety of the settlement agreement and its terms” is foreclosed by the approval of the settlement

agreement “in a final, unappealable order”). In the Third Circuit, collateral attacks on a class

action settlement are permissible only for due process violations, such as inadequate representation

or ineffective notice. In re Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine) Prods. Liab.

Litig., 431 F.3d 141, 149 (3d Cir. 2005) (holding appellants’ challenge “is clearly inappropriate as

it is not a component of a due process challenge, appropriate for collateral attack”); see also




                                                19
Thompson v. U.S. Airways, Inc., No. 09-cv-870, 2011 WL 2935051, at *3 (E.D. Pa. July 20, 2011)

(“The right to collaterally attack an already-certified class is accorded only those class members

who have not been granted all of the requisite due process protections.”).9 Here, Plaintiffs do not

argue (nor could they) that they were not afforded adequate due process protections. “In a class

where opt out rights are afforded, these protections are adequate representation by the class

representatives, notice of the class proceedings, and the opportunity to be heard and participate in

the class proceedings.” In re Diet Drugs, 431 F.3d at 145. This Court and the Third Circuit both

found that the settlement satisfied all Rule 23 requirements and due process protections. Final

Approval Memorandum, 307 F.R.D. at 379 (“The adequacy of representation requirement is

satisfied.”); id. (“[T]he Settlement Class Notice clearly described [] the terms of the Settlement

and the rights of Class Members to opt out or object. Class Counsel’s notice program ensured that

these materials reached those with an interest in the litigation. The requirements of Rule 23 and

due process are satisfied.”); In re Nat’l Football League Players Concussion Inj. Litig., 821 F.3d

at 435–36 (“The District Court found that the content of the class notice and its distribution to the

class satisfied Rule 23 and due process . . . . We agree.); id. at 428 (“Several objectors challenge

the District Court’s adequacy-of-representation finding, but we conclude that it was not an abuse

of discretion.”). “Once a court has decided that the due process protections did occur for a



9
    The NFL Defendants are entitled to finality on claims settled over five years ago, both as a matter of law and
    sound public policy. Permitting Plaintiffs to bring this action would invite countless collateral attacks on a
    Settlement that has already been subject to careful review and scrutiny both by this Court and the Third Circuit.
    See, e.g., In re Am. Inv’rs Life Ins. Co. Annuity Mktg. & Sales Pracs. Litig., 05-md-1712, 2013 WL 3463503, at
    *8 (E.D. Pa. July 10, 2013) (enjoining claims that were “in effect post-negotiation ‘collateral attacks’ on the
    settlement,” in part because, “given the thousands of potential class members who could have [also] submitted
    [the same] claim, the potential for disruption to the settlement [in permitting the claims] [wa]s great. Indeed, if
    the Court were to allow such claims to go forth, the defendants would no doubt be reluctant to enter into settlement
    agreements in the first instance. In the words of the Third Circuit, ‘[a]llowing comprehensive settlements to be
    undermined in this way would undeniably deter similar settlements in the future.’ To permit such claims not only
    overwhelms the instant settlement, but would likely have a chilling effect on future settlement negotiations, as
    well.” (internal citations omitted)).



                                                          20
particular class member or group of class members, the issue may not be relitigated.” In re Diet

Drugs, 431 F.3d at 146; see also Gotthelf v. Toyota Motor Sales, U.S.A., Inc., 525 F. App’x 94,

101–03 (3d Cir. 2013) (affirming 12(b)(6) dismissal because the due process grounds for plaintiff’s

collateral attack had already been presented to and resolved by the district court).

               To the extent Plaintiffs attempt to argue that their Complaint does not challenge the

Settlement Agreement’s provisions permitting clinicians’ use of race-based demographic

adjustments but, instead, challenges the Clinicians’ Interpretation Guide (recommending, but not

mandating, the use of full demographic adjustments) or the implementation of that

recommendation, this too would constitute an improper collateral attack on the Settlement

Agreement. The Settlement Agreement expressly provided that the neuropsychological tests had

been specifically selected “based on the availability of demographically-adjusted normative data

for Caucasians and African Americans”; the Settlement Agreement also expressly provided that a

user manual would be “provided to neuropsychologists setting out the . . . statistical and normative

data to support the impairment criteria.” (Settlement Agmt. Ex. 2 § 4.) It is thus hardly surprising,

much less a departure from or an amendment to the Settlement Agreement, that full demographic,

including race-based, norms would be “recommended” by the Clinician’s Interpretation Guide in

converting raw scores to scaled scores. (Special Masters’ Determination at 9.) In all events, as

the Special Masters’ Determination makes clear, the Guide “leaves significant room for clinical

discretion” in the choice of norms, as it “only recommends”—but does not mandate—the use of

race-based norms. (Id. at 10.) For this reason, the Special Masters held that “it is inappropriate to

deny a claim solely because the clinician chose to reject the Guide’s recommendation to use

African American normative samples in interpreting raw scores.” (Id.)




                                                 21
               The Settlement Agreement thus always mandated the creation of a clinician’s user

manual, and the resultant Clinician’s Interpretation Guide merely reflects the Settlement’s clear

terms with respect to the use of race-based normative adjustments. As a result, any attack on the

Guide or its implementation constitutes a “dispute[] or controvers[y] arising out of, or related to,

the interpretation, implementation, administration, and enforcement of this Settlement

Agreement,” which, under the Settlement Agreement’s clear terms “will be made by motion to the

Court” and not through a collateral attack such as this. (Settlement Agmt. § 27.1.) Because absent

class members received all necessary due process protections, Plaintiffs are bound by this

provision in the Settlement Agreement and must bring their challenge by motion to this Court. In

fact, tacitly conceding as much, Plaintiffs have in fact brought just such a motion based on identical

allegations.

               For these reasons, binding Third Circuit law compels dismissal of the Complaint.

II.    Plaintiffs Do Not State a Claim Under Section 1981

               Even if the Complaint were not an improper collateral attack on the Settlement

Agreement, Plaintiffs have not stated a plausible Section 1981 claim for which relief can be

granted.

               Section 1981 provides that “[a]ll persons within the jurisdiction of the United States

shall have the same right . . . to make and enforce contracts,” including “the making, performance,

modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms,

and conditions of the contractual relationship.” 42 U.S.C. § 1981 (2019). To state a Section 1981

claim, Plaintiffs must allege facts supporting “the following elements: (1) [they are] a member of

a racial minority; (2) intent to discriminate on the basis of race by the defendant; and

(3) discrimination concerning one or more of the activities enumerated in the statute[,] which

includes the right to make and enforce contracts.” Brown v. Philip Morris Inc., 250 F.3d 789, 797


                                                 22
(3d Cir. 2001) (affirming dismissal of claim) (internal quotations omitted). In addition, Plaintiffs

must “initially plead and ultimately prove that, but for race,” they would not have suffered their

injury, if any. Comcast Corp. v. Nat’l Ass’n of Afr. Am.-Owned Media, 140 S. Ct. 1009, 1014–15,

1019 (2020) (emphasis added) (reviewing dismissal of claim); see also Bakkali v. Walmart, Inc.,

No. 20-cv-3440, 2020 WL 5517350, at *3 (E.D. Pa. Sept. 14, 2020) (same) (describing standard

on a motion to dismiss).

               Plaintiffs’ Complaint has not come close to meeting this burden, because, among

other reasons, the Complaint does not sufficiently plead either the requisite discriminatory intent

by the NFL Defendants, or that race was the but for cause of Plaintiffs’ putative injuries.

       A.      Plaintiffs Do Not Plead the Necessary Discriminatory Intent

               Plaintiffs do not—and cannot—remotely allege that anyone involved in the

Settlement’s design or implementation had the requisite discriminatory intent where, as here, the

judicial record is clear and indisputable that first, the provisions at issue are standard in clinical

practice and designed to achieve diagnostic accuracy and, indeed, correct for racial bias, not

perpetuate it, and second—as the Special Masters’ Determination makes clear—the decision

whether to use the race-based demographic adjustments is the clinicians and not that of the NFL

Parties, the putative defendants here.

               The law is clear: Section 1981 can “be violated only by purposeful

discrimination,” Gen. Bldg. Contractors Ass’n, Inc. v. Pennsylvania, 458 U.S. 375, 391 (1982)

(emphasis added), which requires more than “intent as volition or intent as awareness of

consequences,” Juarez v. Nw. Mut. Life Ins. Co., 69 F. Supp. 3d 364, 368 (S.D.N.Y. 2014) (quoting

Ashcroft, 556 U.S. at 676) (describing the motion to dismiss standard).            Discrimination is

intentional only if the defendant “selected or reaffirmed a particular course of action ‘because of,’

not merely ‘in spite of,’ its adverse effects upon an identifiable group.” Pollard v. Wawa Food


                                                 23
Mkt., 366 F. Supp. 2d 247, 252–53 (E.D. Pa. 2005) (disparate impact claims “are not actionable

under section 1981” as “discriminatory motive” is required (emphasis added)); Doe v. Lower

Merion Sch. Dist., 665 F.3d 524, 548 (3d Cir. 2011) (“Racially discriminatory purpose means that

the decisionmaker adopted the challenged action . . . because the action would benefit or burden

an identifiable group.” (emphasis added)).

                  Here, the Special Masters have already found that the Settling Parties had a non-

discriminatory purpose in ensuring that racial demographic adjustments would be available for use

in scoring neuropsychological testing. (See, e.g., Special Masters’ Determination at 9–10 (noting

the Settlement Agreement’s explicit statement that tests were selected based on the availability of

demographically-adjusted normative data for White and Black test-takers, and concluding that

“[t]his language suggests that the Agreement’s drafters believed that demographically adjusting

normative data was an important technique in accurately identifying whether the Claimant

demonstrated” cognitive impairment).) As the Special Masters’ Determination explains, these

adjustments were developed by scientific experts in the neuropsychological community “to be a

key tool for avoiding misclassification of cognitive impairment,” where research demonstrated

that failure to apply such adjustments resulted in up to a three-fold increase in the probability of

misclassifying normal Black test-takers as having brain disorders compared to White test-takers.

(Special Masters’ Determination at 4–5; HEATON, supra, at 4.)10 As such, the judicial record and

documents referred to in Plaintiffs’ own Complaint belie any conclusory claim that race-based

demographic adjustments were adopted with a racially discriminatory purpose, where such well-

recognized and commonly-used adjustments were specifically created by the neuropsychological



10
     Beyond these documents cited in the Complaint, there is a significant body of neuropsychological research and
     literature supporting the use of race-based demographic adjustments to further diagnostic accuracy. (See, e.g.,
     discussion in Opposition to Motion for Relief at 13–19.)



                                                         24
community—and had been demonstrated in studies—to improve diagnostic accuracy and, as a

result, equalize the rate of misdiagnosis between Black and White test-takers and ensure they are

evaluated on a fair and comparable basis.11

                  Moreover, Plaintiffs’ conclusory allegation that “[o]n information and belief, the

NFL expected and intended this [putatively racially discriminatory] result in drafting, interpreting,

and enforcing the Settlement Agreement,” (Compl. ¶ 5 (emphasis added)), is both false and

insufficient on its face. It is false because it is undisputed that the NFL Defendants did not draft

the Settlement Agreement and Clinician’s Interpretation Guide on their own, nor are they

empowered to interpret or enforce the Agreement. Class Counsel vigorously represented the

Class—including these Plaintiffs and the putative class they seek to represent—interests in drafting

the Agreement and the Guide; and it is the Court and the Special Masters—not the NFL

Defendants—who interpret and enforce the Agreement. The allegation is legally insufficient as

well, as “intent as awareness of consequences”—all that Plaintiffs allege here—cannot sustain a

Section 1981 claim. See Juarez, 69 F. Supp. 3d at 368. Rather, Plaintiffs must, but do not, allege

“purposeful discrimination.”12 See Gen. Bldg. Contractors Ass’n, Inc., 458 U.S. at 391.

                  Moreover, as the Special Masters’ Determination, the Settlement Agreement and

the Clinician’s Interpretation Guide make clear, the NFL Defendants do not make the decision as


11
     See Buck, 452 F.3d at 260 (“In evaluating a motion to dismiss, we may consider . . . any ‘matters incorporated by
     reference or integral to the claim, items subject to judicial notice, matters of public record, orders, [and] items
     appearing in the record of the case.’” (quoting Wright & Miller § 1357)); Santomenno, 768 F.3d at 290–91
     (considering 401(k) plan contracts and supporting documents in its decision to affirm the district court’s granting
     of motion to dismiss because a “court may consider . . . documents whose contents are alleged in the complaint
     and whose authenticity no party questions, but which are not physically attached to the pleading, [and s]imilarly,
     documents that the defendant attaches to the motion to dismiss are considered part of the pleadings if they are
     referred to in the plaintiff's complaint and are central to the claim” (internal quotations omitted)).
12
     While Plaintiffs are not required to prove discriminatory intent at the motion to dismiss stage, they are required
     to “‘put forth allegations that raise a reasonable expectation that discovery will reveal evidence of it.’” Bakkali,
     2020 WL 5517350 at *4 n.1 (internal quotations omitted). As discussed, they have utterly failed to do so here,
     particularly where the Special Masters themselves concluded that demographic normative adjustments were
     created and adopted in furtherance of diagnostic accuracy.



                                                           25
to whether racial normative adjustments are used in connection with any Claimant’s claim. Rather

that determination—consistent with longstanding neuropsychological practice and every other

diagnostic aspect of the Settlement Program—is left to the discretion of the independent clinician

tasked with performing and scoring the diagnostic testing. Simply put, Plaintiffs’ conclusory intent

allegations cannot be sustained where, as here, the NFL Defendants play no role whatsoever in

that determination.

                  Accordingly, Plaintiffs’ allegations with respect to the NFL Defendants’ supposed

intent are patently deficient.13

         B.       Plaintiffs Do Not Sufficiently Plead But-For Causation

                  Separately, Plaintiffs fail to—and indeed cannot—allege that race or racial

demographic normative adjustments were the “but for” cause of their alleged injuries, as required

to state a Section 1981 claim. Comcast, 140 S. Ct. at 1019.

                  First, Mr. Davenport’s claim has never been denied by the Claims Administrator—

it has been remanded for further consideration. (Special Masters’ Determination at 1–2.)14 As the

Special Masters held in remanding Mr. Davenport’s claim, a clinician’s mere failure to use a race-

based adjustment should never be the sole basis for a claim’s denial. (Id. at 11.) As such, the




13
     Because Federal Rule of Civil Procedure 8(a)(2) requires a showing, rather than a blanket assertion, of entitlement
     to relief, courts evaluating the viability of a complaint under Rule 12(b)(6) must look beyond conclusory
     statements and determine whether the complaint has alleged enough facts to state a claim to relief that is plausible
     on its face. Renfro v. Unisys Corp., 671 F.3d 314, 320 (3d Cir. 2011). “Indeed, it is no longer sufficient to allege
     mere elements of a cause of action; instead a complaint must allege facts ‘to raise a right to relief above the
     speculative level.’” Bakkali v. Walmart, Inc., No. 20-cv-3440, 2020 WL 5517350 at *2 (E.D. Pa. Sept. 14, 2020)
     (quoting Umland v. Planco Financial Services, Inc., 542 F.3d 59, 64 (3d Cir. 2008)). “A claim has facial
     plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that
     the defendant is liable for the misconduct alleged. Examination of the context of the claim, including the
     underlying substantive law is therefore necessary in order to properly assess plausibility.” Id. (citing Ashcroft,
     556 U.S. at 678).
14
     Furthermore, the claim determination was appealed by the NFL Defendants on grounds other than the use of
     normative adjustments. (Special Masters’ Determination at 1–2.)



                                                           26
Complaint alleges no cognizable injury suffered by Mr. Davenport, much less one where race-

based demographic adjustments were the “but for” cause.

                  Second, while Mr. Henry alleges that the Claims Administrator denied his claim

(based on a 2017 diagnosis by a MAF Physician), the Complaint alleges nothing about the basis

for that denial, much less that racial normative adjustments were the “but for” cause of the denial.

(See Compl. ¶ 6.) Mr. Henry also claims that, in a 2019 evaluation, an unnamed clinician applied

racial demographic adjustments and determined that his test scores did not qualify for a

compensable Qualifying Diagnosis of Level 1.5 Neurocognitive Impairment. (Id.) But the

Complaint does not allege—as it must—that Mr. Henry would have merited a Qualifying

Diagnosis if race-based demographic adjustments had not been used, or that the clinician felt

obligated to make those adjustments against his or her better clinical judgment based on the terms

of the Settlement Agreement, the Clinician’s Interpretation Guide, or the deliberate conduct of the

NFL Defendants. The Complaint is silent on each of these issues, which are independently

necessary to plead—and later prove—that race discrimination was the “but for” cause of Mr.

Henry’s failure to merit a Qualifying Diagnosis under the terms of the Settlement Agreement.15

                                         *                 *                  *

                  In sum, the Settlement Agreement’s permissive use of race-based normative

adjustments in furtherance of diagnostic accuracy—a Settlement term that Plaintiffs had an




15
     Moreover, and critically, the limited ways in which independent clinicians might use racial considerations in
     connection with neurocognitive testing was evident on the face of the proposed Settlement Agreement. By not
     objecting or appealing on the basis of these features, Plaintiffs and all other Settlement Class Members tacitly
     agreed to them. Thus, there is no violation of the “right . . . to make and enforce contracts”—this is the agreement
     Plaintiffs and the Class voluntarily signed onto and thus there has been no interference whatsoever with their right
     to “the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.” 42 U.S.C.
     § 1981.



                                                           27
opportunity to, but did not, object to in the course of its final approval—does not support the

pleading of a Section 1981 claim as a matter of law, and the claim should be dismissed.16

                                                 CONCLUSION

                  For the foregoing reasons, the NFL Defendants respectfully submit that the

Complaint should be dismissed in its entirety, with prejudice.




16
     Although the NFL Defendants believe this case is ripe for immediate dismissal, in the alternative they respectfully
     move the Court to hold this case in abeyance pending decision on Plaintiffs’ Motion for Relief, which will be
     fully briefed by November 12, 2020 and is based on the same stated grounds as those alleged in the Complaint.
     “A United States district court has broad power to stay proceedings,” a power that is “incidental to the power
     inherent in every court to control the disposition of the causes on its docket with economy of time and effort for
     itself, for counsel, and for litigants.” Bechtel Corp. v. Local 215, Laborer’s Int’l. Union of N. Am., AFL-CIO,
     544 F.2d 1207, 1215 (3d Cir. 1976) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936)). When deciding
     a motion to stay, a court typically looks to three factors: “(1) the promotion of judicial economy; (2) the balance
     of harm to the parties; and (3) the duration of the requested stay.” Dennis v. Trans Union, LLC, No. 14-cv-2865,
     2016 WL 127453, at *2 (E.D. Pa. Jan. 12, 2016) (quoting Cirulli v. Bausch & Lomb, Inc., No. 08-cv-4579, 2009
     WL 545572, at *2 (E.D. Pa. Mar. 4, 2009)). Judicial economy would clearly be served if this case is held in
     abeyance pending this Court’s determination of the Motion which, as noted, is founded in the same allegations.
     There is no possibility that this would harm Plaintiffs; to the contrary it would save all Parties—and the Court—
     both time and unnecessary expense. It also would ensure the involvement of Class Counsel—appointed by this
     Court to represent Plaintiffs here and the uncertified class they seek to represent—who negotiated the terms at
     issue on behalf of Retired NFL Football Players, because they are participating in the briefing on the Motion for
     Relief. A stay of the action would only be temporary, until the Motion is decided.



                                                          28
Dated: November 2, 2020

                          Respectfully submitted,

                                /s/ Brad S. Karp
                          PAUL, WEISS, RIFKIND, WHARTON &
                          GARRISON LLP
                          Brad S. Karp (admitted pro hac vice)
                          Bruce Birenboim (admitted pro hac vice)
                          Claudia Hammerman (admitted pro hac vice)
                          Lynn B. Bayard (admitted pro hac vice)
                          1285 Avenue of the Americas
                          New York, NY 10019-6064
                          Tel: (212) 373-3000

                          TROUTMAN PEPPER LLP
                          Sean P. Fahey
                          3000 Two Logan Square
                          Eighteenth & Arch Streets
                          Philadelphia, PA 19103-2799
                          Tel: (215) 981-4000

                          Attorneys for Defendants the National Football
                          League and NFL Properties LLC




                            29
                                CERTIFICATE OF SERVICE

               It is hereby certified that a true copy of the foregoing document was served

electronically via the Court’s electronic filing system on the 2nd day of November, 2020, upon

all counsel of record.




Dated: November 2, 2020                           /s/ Brad S. Karp
                                                   Brad S. Karp
